
	

114 S2144 IS: North Korea Sanctions and Policy Enhancement Act of 2015
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2015
			Mr. Gardner (for himself, Mr. Rubio, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To improve the enforcement of sanctions against the Government of North Korea, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the North Korea Sanctions and Policy Enhancement Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings; purposes. Sec. 3. Definitions. TITLE I—Investigations, prohibited conduct, and penalties Sec. 101. Statement of policy. Sec. 102. Investigations. Sec. 103. Reporting requirements. Sec. 104. Designation of persons. Sec. 105. Forfeiture of property. Sec. 106. Exception relating to importation of goods. TITLE II—Sanctions against North Korean proliferation, human rights abuses, and illicit activities Sec. 201. Determinations with respect to North Korea as a jurisdiction of primary money laundering concern. Sec. 202. Ensuring the consistent enforcement of United Nations Security Council resolutions and financial restrictions on North Korea. Sec. 203. Proliferation prevention sanctions. Sec. 204. Procurement sanctions. Sec. 205. Enhanced inspection authorities. Sec. 206. Travel sanctions. Sec. 207. Travel recommendations for United States citizens to North Korea. Sec. 208. Exemptions, waivers, and removals of designation. TITLE III—Promotion of human rights Sec. 301. Amendments to North Korean Human Rights Act of 2004. Sec. 302. Strategy to promote North Korean human rights. Sec. 303. Report on North Korean prison camps. Sec. 304. Report on serious human rights abuses or censorship in North Korea. Sec. 305. Report on and diplomatic strategy to end repatriation of North Korean refugees and forced labor and slavery overseas of North Koreans.Sec. 306. North Korea Enforcement and Humanitarian Fund. TITLE IV—General authorities and cybersecurity strategy Sec. 401. Suspension of sanctions and other measures. Sec. 402. Termination of sanctions and other measures. Sec. 403. Report on those responsible for signification activities undermining cybersecurity . Sec. 404. Codification of sanctions with respect to North Korea and cybersecurity. Sec. 405. Strategy to counter North Korean cyberterrorism. Sec. 406. Sense of Congress on trilateral cooperation between the United States, Republic of Korea, and Japan. Sec. 407. Rulemaking.  2.Findings; purposes (a)FindingsCongress finds the following:
 (1)The Government of North Korea— (A)has repeatedly violated its commitments to the complete, verifiable, and irreversible dismantlement of its nuclear weapons programs; and
 (B)has willfully violated multiple United Nations Security Council resolutions calling for it to cease its development, testing, and production of weapons of mass destruction.
 (2)Based on its past actions, including the transfer of sensitive nuclear and missile technology to state sponsors of terrorism, North Korea poses a grave risk for the proliferation of nuclear weapons and other weapons of mass destruction.
 (3)The Government of North Korea has been implicated repeatedly in money laundering and illicit activities, including—
 (A)prohibited arms sales; (B)narcotics trafficking;
 (C)the counterfeiting of United States currency; (D)significant activities undermining cybersecurity; and
 (E)the counterfeiting of intellectual property of United States persons. (4)North Korea has—
 (A)unilaterally withdrawn from the Korean War Armistice Agreement, done at Panmunjom, Korea, July 27, 1953; and
 (B)committed provocations against South Korea— (i)by sinking the warship Cheonan and killing 46 of her crew on March 26, 2010;
 (ii)by shelling Yeonpyeong Island and killing 4 South Korean civilians on November 23, 2010; and (iii)by its involvement in the DarkSeoul cyberattacks against the financial and communications interests of the Republic of Korea on March 20, 2013.
 (5)North Korea maintains a system of brutal political prison camps that contain as many as 200,000 men, women, and children, who are—
 (A)kept in atrocious living conditions with insufficient food, clothing, and medical care; and (B)under constant fear of torture or arbitrary execution.
 (6)North Korea has prioritized weapons programs and the procurement of luxury goods— (A)in defiance of United Nations Security Council Resolutions 1695 (adopted July 15, 2006), 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), and 2094 (adopted March 7, 2013); and
 (B)in gross disregard of the needs of its people. (7)Persons, including financial institutions, who engage in transactions with, or provide financial services to, the Government of North Korea and its financial institutions without establishing sufficient financial safeguards against North Korea’s use of these transactions to promote proliferation, weapons trafficking, human rights violations, illicit activity, and the purchase of luxury goods—
 (A)aid and abet North Korea’s misuse of the international financial system; and (B)violate the intent of the United Nations Security Council resolutions referred to in paragraph (6)(A).
 (8)The Government of North Korea has provided technical support and conducted destructive and coercive cyberattacks against Sony Pictures Entertainment and other United States persons.
 (9)The conduct of the Government of North Korea poses an imminent threat to— (A)the security of the United States and its allies;
 (B)the global economy; (C)the safety of members of the United States Armed Forces;
 (D)the integrity of the global financial system; (E)the integrity of global nonproliferation programs; and
 (F)the people of North Korea. (10)The Government of North Korea has recently and repeatedly sponsored acts of international terrorism, including—
 (A)attempts to assassinate defectors and human rights activists; (B)repeated threats of violence against foreign persons, leaders, newspapers, and cities; and
 (C)the shipment of weapons to terrorists and state sponsors of terrorism. (11)Congress reaffirms the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 (b)PurposesThe purposes of this Act are— (1)to use nonmilitary means to address the crisis described in subsection (a);
 (2)to provide diplomatic leverage to negotiate necessary changes in the Government of North Korea’s conduct;
 (3)to ease the suffering of the people of North Korea; and (4)to reaffirm the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 3.DefinitionsIn this Act: (1)Applicable executive orderThe term applicable Executive order means—
 (A)Executive Order 13382 (70 Fed. Reg. 38567; relating to blocking property of weapons of mass destruction proliferators and their supports), Executive Order 13466 (73 Fed. Reg. 36787; relating to continuing certain restrictions with respect to North Korea and North Korean nationals), Executive Order 13551 (75 Fed. Reg. 53837; relating to blocking property of certain persons with respect to North Korea), Executive Order 13570 (76 Fed. Reg. 22291; relating to prohibiting certain transactions with respect to North Korea), or Executive Order 13687 (80 Fed Reg. 819), to the extent that such Executive order—
 (i)authorizes the imposition of sanctions on persons for conduct; or (ii)prohibits transactions or activities involving the Government of North Korea; and
 (B)any Executive order adopted on or after the date of the enactment of this Act, to the extent that such Executive order—
 (i)authorizes the imposition of sanctions on persons for conduct; or (ii)prohibits transactions or activities involving the Government of North Korea.
 (2)Applicable united nations security council resolutionThe term applicable United Nations Security Council resolution means— (A)United Nations Security Council Resolution 1695 (adopted July 15, 2006), 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), or 2094 (adopted March 7, 2013); and
 (B)any United Nations Security Council resolution adopted on or after the date of the enactment of this Act that—
 (i)authorizes the imposition of sanctions on persons for conduct; or (ii)prohibits transactions or activities involving the Government of North Korea.
 (3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Financial Services of the House of Representatives. (4)Designated personThe term designated person means a person designated under subsection (a) or (b) of section 104 for purposes of applying 1 or more of the sanctions described in title I or II with respect to the person.
 (5)Government of north koreaThe term Government of North Korea means— (A)the Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality of such government; and
 (B)any person owned or controlled by, or acting for or on behalf of, the Government of North Korea. (6)Luxury goodsThe term luxury goods—
 (A)has the meaning given such term in section 746.4(b)(1) of title 15, Code of Federal Regulations; and
 (B)includes the items listed in Supplement No. 1 to Part 746 of such title, and any similar items. (7)Monetary instrumentsThe term monetary instruments has the meaning given such term in section 5312(a) of title 31, United States Code.
 (8)North korean financial institutionThe term North Korean financial institution means any financial institution that— (A)is organized under the laws of North Korea or any jurisdiction within North Korea (including a foreign branch of such institution);
 (B)is located in North Korea, except for a financial institution that is excluded by the President in accordance with section 208(c);
 (C)is owned or controlled by the Government of North Korea, regardless of location; and (D)is owned or controlled by a financial institution described in subparagraph (A), (B), or (C), regardless of location.
 (9)Other stores of valueThe term other stores of value means— (A)prepaid access devices, tangible or intangible prepaid access devices, and other instruments or devices for the storage or transmission of value (as such terms are defined in part 1010 of title 31, Code of Federal Regulations); and
 (B)any covered goods (as defined in section 1027.100 of title 31, Code of Federal Regulations), and any instrument or tangible or intangible access device used for the storage and transmission of a representation of covered goods, or other device (as defined in such section 1027.100).
 (10)Significant activities undermining cybersecurityThe term significant activities undermining cybersecurity means— (A)significant efforts to—
 (i)deny access to or degrade, disrupt, or destroy an information and communications technology system or network; or
 (ii)exfiltrate information from such a system or network without authorization; (B)significant destructive malware attacks;
 (C)significant denial of service activities; and (D)such other significant activities described in regulations promulgated to implement section 104.
				IInvestigations, prohibited conduct, and penalties
 101.Statement of policyIn order to achieve the peaceful disarmament of North Korea, Congress finds that it is necessary— (1)to encourage all member states to fully and promptly implement United Nations Security Council Resolution 2094 (adopted March 7, 2013);
 (2)to sanction the persons, including financial institutions, that facilitate proliferation, illicit activities, arms trafficking, cyberterrorism, imports of luxury goods, serious human rights abuses, cash smuggling, and censorship by the Government of North Korea;
 (3)to authorize the President to sanction persons who fail to exercise due diligence to ensure that such financial institutions and jurisdictions do not facilitate proliferation, arms trafficking, kleptocracy, and imports of luxury goods by the Government of North Korea;
 (4)to deny the Government of North Korea access to the funds it uses to obtain nuclear weapons, ballistic missiles, cyberwarfare capabilities, and luxury goods instead of providing for the needs of its people; and
 (5)to enforce sanctions in a manner that to the extent possible avoids any adverse humanitarian impact on the people of North Korea.
				102.Investigations
 (a)InitiationThe President shall initiate an investigation into the possible designation of a person under section 104(a) upon receipt by the President of credible information indicating that such person has engaged in conduct described in section 104(a).
 (b)PersonnelThe President may direct the Secretary of State, the Secretary of the Treasury, and the heads of other Federal departments and agencies to assign sufficient experienced and qualified investigators, attorneys, and technical personnel—
 (1)to investigate the conduct described in subsections (a) and (b) of section 104; and (2)to coordinate and ensure the effective enforcement of this Act.
					103.Reporting requirements
 (a)Presidential briefings to CongressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter, the President shall provide a briefing to the appropriate congressional committees on efforts to implement this Act.
 (b)Report from Secretary of StateNot later than 6 months after the date of the enactment of this Act, the Secretary of State shall conduct, coordinate, and submit to Congress a comprehensive report on United States policy towards North Korea that—
 (1)is based on a full and complete interagency review of current policy and possible alternatives, including North Korea’s weapons of mass destruction and missile programs, human rights atrocities, and significant activities undermining cybersecurity; and
 (2)includes recommendations for such legislative or administrative action as the Secretary considers appropriate based on the results of the review.
					104.Designation of persons
				(a)Prohibited activities
 (1)Prohibited conduct describedExcept as provided in section 208, the President shall designate under this subsection any person that the President determines—
 (A)knowingly (directly or indirectly) imported, exported, or reexported to, into, or from North Korea any goods, services, or technology controlled for export by the United States due to their use for weapons of mass destruction and their delivery systems and materially contributing to the use, development, production, possession, or acquisition by any persons of a nuclear, radiological, chemical, or biological weapon or any device or system designed in whole or in part to deliver such a weapon;
 (B)knowingly (directly or indirectly) provided training, advice, or other services or assistance, or engaged in significant financial transactions, relating to the manufacture, maintenance, or use of any such weapon or system to be imported, exported, or reexported to, into, or from North Korea;
 (C)knowingly (directly or indirectly) imported, exported, or reexported luxury goods to or into North Korea;
 (D)knowingly engaged in, or is responsible for, censorship by the Government of North Korea; (E)knowingly engaged in, or is responsible for, serious human rights abuses by the Government of North Korea, including torture or cruel, inhuman, or degrading treatment or punishment, prolonged detention without charges and trial, forced labor or trafficking in persons, causing the disappearance of persons by the abduction and clandestine detention of those persons, and other denial of the right to life, liberty, or the security of a person;
 (F)knowingly (directly or indirectly) engaged in money laundering, the counterfeiting of goods or currency, bulk cash smuggling, or narcotics trafficking that supports the Government of North Korea or any senior official of such government;
 (G)knowingly engaged in acts of significant activities undermining cybersecurity through the use of computer networks or systems against foreign persons, governments, or other entities; or
 (H)knowingly sold, supplied, or transferred directly to or from North Korea a precious metal, graphite, or raw or semi-finished metals, including aluminum, steel, coal, and software, for integrating industrial processes.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to any person who violates, attempts to violate, conspires to violate, or causes a violation of any prohibition under this subsection, or an order or regulation prescribed under this Act, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act (50 U.S.C. 1705(a)).
					(b)Additional prohibited activities
 (1)Prohibited conduct describedExcept as provided in section 208, the President may designate under this subsection any person that the President determines—
 (A)knowingly engaged in, contributed to, assisted, sponsored, or provided financial, material or technological support for, or goods and services in support of, any person designated pursuant to an applicable United Nations Security Council resolution;
 (B)knowingly contributed to— (i)the bribery of an official of the Government of North Korea;
 (ii)the misappropriation, theft, or embezzlement of public funds by, or for the benefit of, an official of the Government of North Korea; or
 (iii)the use of any proceeds of any such conduct; or (C)knowingly and materially assisted, sponsored, or provided significant financial, material, or technological support for, or goods or services to or in support of, the activities described in subparagraph (A) or (B).
 (2)Effect of designationWith respect to any person designated under this subsection, the President may— (A)apply the sanctions described in section 203, 204, or 206;
 (B)apply any of the special measures described in section 5318A of title 31, United States Code; (C)prohibit any transactions in foreign exchange—
 (i)that are subject to the jurisdiction of the United States; and (ii)in which such person has any interest; and
 (D)prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments—
 (i)are subject to the jurisdiction of the United States; and (ii)involve any interest of such person.
 (c)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a person determined by the President to be subject to this section if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (d)ApplicationThe designation of a person under subsection (a) or (b) and the blocking of property and interests in property under subsection (c) shall apply with respect to a person who is determined to be owned or controlled by, or to have acted or purported to have acted for or on behalf of (directly or indirectly) any person whose property and interests in property are blocked pursuant to this section.
 (e)Transaction licensingThe President shall deny or revoke any license for any transaction that the President determines to lack sufficient financial controls to ensure that such transaction will not facilitate any of the conduct described in subsection (a) or (b).
				105.Forfeiture of property
 (a)Amendment to property subject to forfeitureSection 981(a)(1) of title 18, United States Code, is amended by adding at the end the following:  (I)Any real or personal property that is involved in a violation or attempted violation, or which constitutes or is derived from proceeds traceable to a violation, of section 104(a) of the North Korea Sanctions and Policy Enhancement Act of 2015..
 (b)Amendment to definition of civil forfeiture statuteSection 983(i)(2)(D) of title 18, United States Code, is amended to read as follows:  (D)the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or the North Korea Sanctions Enforcement Act of 2015; or.
 (c)Amendment to definition of specified unlawful activitySection 1956(c)(7)(D) of title 18, United States Code, is amended— (1)by striking or section 92 of and inserting section 92 of; and
 (2)by adding at the end the following: , or section 104(a) of the North Korea Sanctions Enforcement Act of 2015 (relating to prohibited trade with North Korea);.
 (d)Payment in lieu of forfeitureAny money paid to the United States by a financial institution or other person in lieu of the commencement of criminal, civil, or administrative forfeiture proceedings to forfeit property involving any activity described in section 104(a) or in settlement of such forfeiture proceedings—
 (1)shall be treated as forfeited funds; and (2)shall be deposited, in such proportions as the President may determine, into—
 (A)the Assets Forfeiture Fund established under section 524(c) of title 28, United States Code; or (B)the Department of the Treasury Forfeiture Fund established under section 9705 of title 31, United States Code.
 (e)Rule of constructionNothing in this title or any amendment made by this title may be construed to restrict or limit the authority of the President under—
 (1)section 524(c) of title 28, United States Code; or (2)section 9705 of title 31, United States Code.
 106.Exception relating to importation of goodsThe authorities under sections 104(c) and 204 shall not include the authority to impose sanctions on the importation of goods.
			IISanctions against North Korean proliferation, human rights abuses, and illicit activities
			201.Determinations with respect to North Korea as a jurisdiction of primary money laundering concern
 (a)FindingsCongress makes the following findings: (1)The Under Secretary for Terrorism and Financial Intelligence, who is responsible for safeguarding the financial system against illicit use, money laundering, terrorist financing, and the proliferation of weapons of mass destruction, and has repeatedly expressed concern about North Korea’s misuse of the international financial system—
 (A)in 2006— (i)stated, Given [North Korea’s] counterfeiting of U.S. currency, narcotics trafficking and use of accounts world-wide to conduct proliferation-related transactions, the line between illicit and licit North Korean money is nearly invisible.; and
 (ii)urged financial institutions worldwide to think carefully about the risks of doing any North Korea-related business; (B)in 2011, stated that North Korea—
 (i)remains intent on engaging in proliferation, selling arms as well as bringing in material; and (ii)was aggressively pursuing the effort to establish front companies.; and
 (C)in 2013, stated— (i)in reference to North Korea’s distribution of high-quality counterfeit United States currency, that North Korea is continuing to try to pass a supernote into the international financial system; and
 (ii)the Department of the Treasury would soon introduce new currency with improved security features to protect against counterfeiting by the Government of North Korea.
 (2)The Financial Action Task Force, an intergovernmental body whose purpose is to develop and promote national and international policies to combat money laundering and terrorist financing, has repeatedly—
 (A)expressed concern at deficiencies in North Korea’s regimes to combat money laundering and terrorist financing;
 (B)urged North Korea to adopt a plan of action to address significant deficiencies in these regimes and the serious threat they pose to the integrity of the international financial system;
 (C)urged all jurisdictions to apply countermeasures to protect the international financial system from ongoing and substantial money laundering and terrorist financing risks emanating from North Korea;
 (D)urged all jurisdictions to advise their financial institutions to give special attention to business relationships and transactions with North Korea, including North Korean companies and financial institutions; and
 (E)called on all jurisdictions— (i)to protect against correspondent relationships being used to bypass or evade countermeasures and risk mitigation practices; and
 (ii)to take into account money laundering and terrorist financing risks when considering requests by North Korean financial institutions to open branches and subsidiaries in their respective jurisdictions.
 (3)On March 7, 2013, the United Nations Security Council unanimously adopted Resolution 2094, which— (A)welcomed the Financial Action Task Force’s—
 (i)recommendation on financial sanctions related to proliferation; and (ii)guidance on the implementation of such sanctions;
 (B)decided that United Nations Member States should apply enhanced monitoring and other legal measures to prevent the provision of financial services or the transfer of property that could contribute to activities prohibited by applicable United Nations Security Council resolutions; and
 (C)called upon United Nations Member States to prohibit North Korean banks from establishing or maintaining correspondent relationships with banks in their respective jurisdictions to prevent the provision of financial services if such states have information that provides reasonable grounds to believe that such activities could contribute to—
 (i)activities prohibited by an applicable United Nations Security Council resolution; or (ii)the evasion of such prohibitions.
							(b)Sense of Congress regarding the designation of North Korea as a jurisdiction of primary money
 laundering concernCongress— (1)acknowledges the efforts of the United Nations Security Council to impose limitations on, and to require the enhanced monitoring of, transactions involving North Korean financial institutions that could contribute to sanctioned activities;
 (2)urges the President, in the strongest terms— (A)to immediately designate North Korea as a jurisdiction of primary money laundering concern; and
 (B)to adopt stringent special measures to safeguard the financial system against the risks posed by North Korea’s willful evasion of sanctions and its illicit activities; and
 (3)urges the President to seek the prompt implementation by other states of enhanced monitoring and due diligence to prevent North Korea’s misuse of the international financial system, including by sharing information about activities, transactions, and property that could contribute to—
 (A)activities sanctioned by applicable United Nations Security Council resolutions; or (B)the evasion of such sanctions.
						(c)Determinations regarding North Korea
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State and Attorney General, and in accordance with section 5318A of title 31, United States Code, shall determine whether reasonable grounds exist for concluding that North Korea is a jurisdiction of primary money laundering concern.
 (2)Enhanced due diligence and reporting requirementsExcept as provided in section 208, if the Secretary of the Treasury determines under paragraph (1) that reasonable grounds exist for concluding that North Korea is a jurisdiction of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators, shall impose 1 or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the jurisdiction of North Korea.
					(3)Report required
 (A)In generalNot later than 90 days after the date on which the Secretary of the Treasury makes a determination under paragraph (1), the Secretary shall submit a report to the appropriate congressional committees that contains the reasons for such determination.
 (B)FormThe report submitted under subparagraph (A) shall be submitted in unclassified form, but may contain a classified annex.
						202.Ensuring the consistent enforcement of United Nations Security Council resolutions and financial
			 restrictions on North Korea
 (a)FindingsCongress makes the following findings: (1)All member states and jurisdictions are obligated to implement and enforce applicable United Nations Security Council resolutions fully and promptly, including by blocking the property of, and ensuring that any property is prevented from being made available to, persons designated by the Security Council under applicable United Nations Security Council resolutions.
 (2)As of May 2015, 158 of the United Nations’ 193 member states have not submitted reports on measures taken to implement North Korea-specific United Nations Security Council resolutions (1718, 1874, and 2094).
 (3)A recent report by the Government Accountability Office (GAO–15–485)— (A)finds that officials of the United States and representatives of the United Nations Panel of Experts which monitors and facilitates implementation of United Nations sanctions on North Korea agree that the lack of detailed reports from all member states is an impediment to the UN’s effective implementation of its sanctions; and
 (B)notes that many member states lack the technical capacity to enforce sanctions and prepare reports on the implementation of United Nations sanctions on North Korea. (4)All states and jurisdictions share a common interest in protecting the international financial system from the risks of money laundering and illicit transactions emanating from North Korea.
 (5)The United States dollar and the euro are the world’s principal reserve currencies, and the United States and the European Union are primarily responsible for the protection of the international financial system from these risks.
 (6)The cooperation of the People’s Republic of China, as North Korea’s principal trading partner, is essential to—
 (A)the enforcement of applicable United Nations Security Council resolutions; and (B)the protection of the international financial system.
 (7)The report of the Panel of Experts established pursuant to United Nations Security Council Resolution 1874 (adopted on June 11, 2013), expressed concern about the ability of banks in—
 (A)states with less effective regulators; and (B)states that are unable to afford effective compliance to detect and prevent illicit transfers involving North Korea.
 (8)North Korea has historically exploited inconsistencies between jurisdictions in the interpretation and enforcement of financial regulations and applicable United Nations Security Council resolutions to circumvent sanctions and launder the proceeds of illicit activities.
 (9)Amroggang Development Bank, Bank of East Land, and Tanchon Commercial Bank have been designated by the Secretary of the Treasury, the United Nations Security Council, and the European Union as having materially contributed to the proliferation of weapons of mass destruction.
 (10)Korea Daesong Bank and Korea Kwangson Banking Corporation have been designated by the Secretary of the Treasury and the European Union as having materially contributed to the proliferation of weapons of mass destruction.
 (11)The Foreign Trade Bank of North Korea has been designated by the Secretary of the Treasury for facilitating transactions on behalf of persons linked to its proliferation network, and for serving as a key financial node.
 (12)Daedong Credit Bank has been designated by the Secretary of the Treasury for activities prohibited by applicable United Nations Security Council resolutions, including the use of deceptive financial practices to facilitate transactions on behalf of persons linked to North Korea’s proliferation network.
 (b)Sense of CongressIt is the sense of Congress that the President should intensify diplomatic efforts in appropriate international fora, such as the United Nations, and bilaterally, to develop and implement a coordinated, consistent, multilateral strategy for protecting the global financial system against risks emanating from North Korea, including—
 (1)the cessation of any financial services whose continuation is inconsistent with applicable United Nations Security Council resolutions;
 (2)the cessation of any financial services to persons, including financial institutions, that present unacceptable risks of facilitating money laundering and illicit activity by the Government of North Korea;
 (3)the blocking by all states and jurisdictions, in accordance with the legal process of the state or jurisdiction in which the property is held, of any property required to be blocked under applicable United Nations Security Council resolutions;
 (4)the blocking of any property derived from illicit activity, or from the misappropriation, theft, or embezzlement of public funds by, or for the benefit of, officials of the Government of North Korea;
 (5)the blocking of any property involved in significant activities undermining cybersecurity by the Government of North Korea, directly or indirectly, against United States persons, or the theft of intellectual property by the Government of North Korea, directly or indirectly from United States persons; and
 (6)the blocking of any property of persons directly or indirectly involved in censorship or human rights abuses by the Government of North Korea.
					(c)Strategy To improve international implementation and enforcement of UN North Korea-Specific
 sanctionsThe President shall direct the Secretary of State, in coordination with other departments and agencies, as appropriate, to develop a strategy to improve international implementation and enforcement of United Nations North Korea-specific sanctions. This strategy should include elements—
 (1)to increase the number of countries submitting reports to the United Nations Panel of Experts, including developing a list of targeted countries where effective implementation and enforcement of United Nations sanctions would reduce the North Korean threat;
 (2)to encourage member states to cooperate and share information with the panel in order to help facilitate investigations;
 (3)to expand cooperation with the panel of experts; (4)to provide technical assistance to member states to implement United Nations sanctions, including developing the capacity to enforce sanctions through improved export control regulations and customs and border patrol systems;
 (5)to harness existing United States Government initiatives and assistance programs, as appropriate, to improve sanctions implementation and enforcement; and
 (6)to increase outreach to the people of North Korea, and to support independent, non-governmental journalistic, humanitarian, and other institutions engagement in North Korea.
 (d)Report requiredNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees that describes the actions undertaken to implement the strategy set forth in subsection (c).
				203.Proliferation prevention sanctions
 (a)Export of certain goods or technologyA validated license shall be required for the export of any goods or technology otherwise covered under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)). No defense exports may be approved for the Government of North Korea.
				(b)Transactions in lethal military equipment
 (1)In generalThe President shall withhold assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to the government of any country that provides lethal military equipment to the Government of North Korea.
 (2)ApplicabilityThe prohibition under this subsection with respect to a foreign government shall terminate on the date that is 1 year after the date on which the restriction under paragraph (1) may have been applied.
 (c)WaiverNotwithstanding any other provision of law, the Secretary of State may waive the prohibitions under this section with respect to a country if the Secretary—
 (1)determines that such waiver is in the national interest of the United States; and
 (2)submits a written report to the relevant congressional committees that describes— (A)the steps that the relevant agencies are taking to curtail the trade described in paragraph (1); and
 (B)why such waiver is in the vital national interest of the United States. (d)ExceptionThe prohibitions under this section shall not apply to the provision of assistance for human rights, democracy, rule of law, or emergency humanitarian assistance.
				204.Procurement sanctions
 (a)In generalExcept as provided in this section, the United States Government may not procure, or enter into any contract for the procurement of, any goods or services from any designated person.
				(b)Federal acquisition regulation
 (1)In generalThe Federal Acquisition Regulation issued pursuant to section 1303 of title 41, United States Code, shall be revised to require that each person that is a prospective contractor submit a certification that such person does not engage in any of the conduct described in section 104(a).
 (2)ApplicabilityThe revision required under paragraph (1) shall apply with respect to contracts for which solicitations are issued on or after the date that is 90 days after the date of the enactment of this Act.
					(c)General Services Administration
 (1)Inclusion on listThe Administrator of General Services shall include, on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation, each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under subsection (b).
 (2)Contract termination; suspensionIf the head of an executive agency determines that a person has submitted a false certification under subsection (b) after the date on which the Federal Acquisition Regulation is revised to implement the requirements of this section, the head of such executive agency shall—
 (A)terminate a contract with such person; or (B)debar or suspend such person from eligibility for Federal contracts for a period of not longer than 2 years.
 (3)Applicable proceduresAny debarment or suspension under paragraph (2)(B) shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of title 48, Code of Federal Regulations.
 (d)Clarification regarding certain productsThe remedies specified in subsections (a) through (c) shall not apply with respect to the procurement of any eligible product (as defined in section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C. 2518(4))) of any foreign country or instrumentality designated under section 301(b) of such Act (19 U.S.C. 2511(b)).
 (e)Rule of constructionNothing in this subsection may be construed to limit the use of other remedies available to the head of an executive agency or any other official of the Federal Government on the basis of a determination of a false certification under subsection (b).
 (f)Executive agency definedIn this section, the term executive agency has the meaning given such term in section 133 of title 41, United States Code. 205.Enhanced inspection authorities (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit a report to the appropriate congressional committees that identifies foreign ports and airports whose inspections of ships, aircraft, and conveyances originating in North Korea, carrying North Korean property, or operated by the Government of North Korea are not sufficient to effectively prevent the facilitation of any of the activities described in section 104(a).
 (b)Enhanced customs inspection requirementsThe Secretary of Homeland Security may require enhanced inspections of any cargo landed in the United States or entering the stream of interstate commerce that has been transported through a port or airport identified by the President under subsection (a).
 (c)Seizure and forfeitureA vessel, aircraft, or conveyance used to facilitate any of the activities described in section 104(a) under the jurisdiction of the United States may be seized and forfeited under—
 (1)chapter 46 of title 18, United States Code; or (2)the Tariff Act of 1930 (19 U.S.C. 1202 et seq.).
 206.Travel sanctionsThe Secretary of State may deny a visa to, and the Secretary of Homeland Security, pursuant to section 104, may deny entry into the United States of, any alien who is—
 (1)a designated person; (2)a corporate officer of a designated person; or
 (3)a principal shareholder with a controlling interest in a designated person. 207.Travel recommendations for United States citizens to North KoreaThe Secretary of State shall expand the scope and frequency of issuance of travel warnings for all United States citizens to North Korea. The expanded travel warnings, which should be issued not less frequently than every 3 months, should include—
 (1)any publicly available information regarding the detention of United States citizens by North Korean authorities, including specific details regarding circumstances of arrest and detention, including duration, legal proceedings, and conditions under which the United States citizen has been, or continues to be, detained by North Korean authorities, including present-day cases and cases occurring during the 10-year period ending on the date of the enactment of this Act;
 (2)any publicly available information on the past and present detention and abduction or alleged abduction of United States, South Korean, and Japanese citizens by North Korean authorities;
 (3)information about the nature of the North Korean regime, including its weapons of mass destruction programs, illicit activities, international sanctions violations, and human rights situation; and
 (4)any other information that the Secretary deems useful to provide United States citizens with a complete picture of the nature of the North Korean regime.
				208.Exemptions, waivers, and removals of designation
				(a)Exemptions
 (1)In generalThe following activities shall be exempt from sanctions under sections 104 and 206: (A)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.), or to any authorized intelligence activities of the United States.
 (B)Any transaction necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force on November 21, 1947, or under the Vienna Convention on Consular Relations, signed April 24, 1963, and entered into force on March 19, 1967, or under other international agreements.
 (C)Any financial transaction for which the exclusive purpose is to import agricultural products, medicine, or medical devices into North Korea if such supplies or equipment—
 (i)are designated as EAR 99 under the Export Administration Regulations (15 C.F.R. 730 et seq.); and (ii)are not controlled under—
 (I)the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
 (II)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (III)part B of title VIII of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6301 et seq.); or
 (IV)the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et seq.).
 (2)Export administration regulations definedIn this subsection, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations (15 C.F.R. 730 et seq.) and maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (b)WaiverThe President may waive, on a case-by-case basis, for renewable periods of between 30 days and 1 year, the application of the sanctions authorized under section 104, 203, 204, or 206 if the President submits to the appropriate congressional committees a written determination that the waiver—
 (1)is important to the national security interests of the United States; (2)will further the enforcement of this Act or is for an important law enforcement purpose; or
 (3)is for an important humanitarian purpose, including any of the purposes described in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 (c)Financial services for humanitarian and consular activitiesThe President may promulgate such regulations, rules, and policies as may be necessary to facilitate the provision of financial services by a foreign financial institution that is not controlled by the Government of North Korea in support of the activities subject to exemption under this Act.
				IIIPromotion of human rights
			301.Amendments to North Korean Human Rights Act of 2004
 (a)Information technology studySection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended— (1)by redesignating subsection (b) as subsection (d); and
 (2)by inserting after subsection (a) the following:  (b)Information technology studyNot later than 180 days after the date of the enactment of the North Korea Sanctions and Policy Enhancement Act of 2015, the President shall submit a classified report to the appropriate congressional committees that sets forth a detailed plan for making unrestricted, unmonitored, and inexpensive electronic mass communications available to the people of North Korea..
 (b)Special envoySection 107(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(a)) is amended— (1)by striking within the Department of State; and
 (2)by inserting , shall report directly to the Secretary of State, after ambassador. 302.Strategy to promote North Korean human rights (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with other appropriate departments and agencies, shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that details a United States strategy to promote international awareness of the human rights situation in North Korea.
 (b)ContentsThe report under subsection (a) should include— (1)a plan to enhance diplomatic outreach, including sustained engagement with partners and allies and with overseas posts to routinely demarche host governments on North Korea human rights issues, including forced labor, trafficking, and repatriation of North Korean citizens;
 (2)public affairs and public diplomacy campaigns, including options to work with news organizations and media outlets to publish op-eds and secure public speaking opportunities for United States Government officials on issues related to the human rights situation in North Korea; and
 (3)opportunities to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to raise awareness and provide assistance to North Korean defectors throughout the world.
					303.Report on North Korean prison camps
 (a)In generalThe Secretary of State shall submit a report to the appropriate congressional committees that describes, with respect to each political prison camp in North Korea, to the extent information is available—
 (1)the camp’s estimated prisoner population; (2)the camp’s geographical coordinates;
 (3)the reasons for the confinement of the prisoners; (4)the camp’s primary industries and products, and the end users of any goods produced in such camp;
 (5)the natural persons and agencies responsible for conditions in the camp; (6)the conditions under which prisoners are confined, with respect to the adequacy of food, shelter, medical care, working conditions, and reports of ill treatment of prisoners; and
 (7)imagery, to include satellite imagery of each such camp, in a format that, if published, would not compromise the sources and methods used by the intelligence agencies of the United States to capture geospatial imagery.
 (b)FormThe report required under subsection (a) may be included in the first human rights report required to be submitted to Congress after the date of the enactment of this Act under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)).
				304.Report on serious human rights abuses or censorship in North Korea
 (a)In generalThe Secretary of State shall submit a report to the appropriate congressional committees that— (1)identifies each person the Secretary determines to be responsible for serious human rights abuses or censorship in North Korea; and
 (2)describes the abuses or censorship engaged in by such person. (b)ConsiderationIn preparing the report required under subsection (a), the Secretary of State shall—
 (1)give due consideration to the findings of the United Nations Commission of Inquiry on Human Rights in North Korea; and
 (2)make specific findings with respect to the responsibility of Kim Jong Un, and of each natural person who is a member of the National Defense Commission of North Korea, or the Organization and Guidance Department of the Workers’ Party of Korea, for serious human rights abuses and censorship.
 (c)Designation of personsThe President shall designate under section 104(a) any person listed in the report required under subsection (a) as responsible for serious human rights abuses or censorship in North Korea.
				(d)Submission and form
 (1)SubmissionThe report required under subsection (a) shall be submitted not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 3 years, and shall be included in each human rights report required under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)).
 (2)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. The Secretary of State shall also publish the unclassified part of the report on the Department of State’s website.
					305.Report on and diplomatic strategy to end repatriation of North Korean refugees and forced labor and
			 slavery overseas of North Koreans
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees that contains the information described in subsections (b) and (c).
 (b)InformationThe report required under subsection (a) shall include— (1)a list of countries that forcibly repatriate North Korean refugees; and
 (2)a list of countries where North Korean laborers work, including governments that have formal arrangements with the Government of North Korea to employ North Korean workers.
 (c)StrategyThe report required by subsection (a) shall include a diplomatic strategy to end repatriation of North Korean refugees and forced labor and slavery of North Koreans overseas, including—
 (1)bilateral and multilateral outreach; and (2)public diplomacy activities to raise awareness.
					306.North Korea Enforcement and Humanitarian Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund, which shall be known as the North Korea Enforcement and Humanitarian Fund (referred to in this section as the Fund).
 (b)DepositsThe President shall deposit into the Fund, and shall transfer and consolidate on the books of the Treasury in a special account for the uses described in subsection (c), all revenues derived from—
 (1)all fines and penalties assessed for a violation of this Act, any regulation established under this Act, or an applicable Executive order; and
 (2)except as provided in section 105(c), all fines and penalties paid in lieu of the commencement of, or paid in settlement of, criminal or civil proceedings for a violation of this Act, any regulation established under this Act, or an applicable Executive order.
					(c)Uses
 (1)In generalFor each fiscal year, there is authorized to be appropriated from the Fund an amount equal to amounts appropriated for that fiscal year to administer the Fund.
 (2)Radio broadcasting and promoting freedom of informationFor each fiscal year, there is authorized to be appropriated— (A)$3,000,000 to carry out section 103 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7813); and
 (B)$5,000,000 to carry out section 104 of such Act (22 U.S.C. 7814). (3)AvailabilityAmounts appropriated pursuant to paragraph (2) shall remain available, without fiscal year limitation, until expended.
					IVGeneral authorities and cybersecurity strategy
			401.Suspension of sanctions and other measures
 (a)In generalAny sanction or other measure required under title I, II, or III (or any amendment made by such titles) may be suspended for up to 1 year upon certification by the President to the appropriate congressional committees that the Government of North Korea has made progress toward—
 (1)verifiably ceasing its counterfeiting of United States currency, including the surrender or destruction of specialized materials and equipment used or particularly suitable for counterfeiting;
 (2)taking steps toward financial transparency to comply with generally accepted protocols to cease and prevent the laundering of monetary instruments;
 (3)taking steps toward verification of its compliance with applicable United Nations Security Council resolutions;
 (4)taking steps toward accounting for and repatriating the citizens of other countries— (A)abducted or unlawfully held captive by the Government of North Korea; or
 (B)detained in violation of the 1953 Armistice Agreement; (5)accepting and beginning to abide by internationally recognized standards for the distribution and monitoring of humanitarian aid; and
 (6)taking verified steps to improve living conditions in its political prison camps. (b)Renewal of suspensionThe suspension described in subsection (a) may be renewed for additional, consecutive 180-day periods after the President certifies to the appropriate congressional committees that the Government of North Korea has continued to comply with the conditions described in subsection (a) during the previous year.
 402.Termination of sanctions and other measuresAny sanction or other measure required under title I, II, or III (or any amendment made by such titles) shall terminate on the date on which the President determines and certifies to the appropriate congressional committees that the Government of North Korea has—
 (1)met the requirements set forth in section 401; and (2)has made significant progress toward—
 (A)completely, verifiably, and irreversibly dismantling all of its nuclear, chemical, biological, and radiological weapons programs, including all programs for the development of systems designed in whole or in part for the delivery of such weapons;
 (B)releasing all political prisoners, including the citizens of North Korea detained in North Korea’s political prison camps; and
 (C)(i)ceasing its censorship of peaceful political activity; (ii)establishing an open, transparent, and representative society; and
 (iii)fully accounting for and repatriating United States citizens (included deceased)— (I)abducted or unlawfully held captive by the Government of North Korea; or
 (II)detained in violation of the 1953 Armistice Agreement. 403.Report on those responsible for signification activities undermining cybersecurity  (a)In generalThe President shall submit a report to the appropriate congressional committees that describes significant activities undermining cybersecurity conducted by the Government of North Korea, or individuals otherwise ordered or controlled, directly or indirectly, by the Government of North Korea, including—
 (1)the identity and nationality of persons that have knowingly engaged in, directed, or provided material support to conduct significant malicious cyber-enabled activities by the Government of North Korea;
 (2)the conduct engaged in by each person identified; (3)the extent to which a foreign government has provided material support significant malicious cyber activities conducted, or otherwise ordered or controlled by, the Government of North Korea or persons affiliated with the Government of North Korea; and
 (4)the efforts made by the United States to engage foreign governments to halt the capability of the Government of North Korea to conduct significant malicious cyber-enabled activities.
					(b)Submission and form
 (1)SubmissionThe report required under subsection (a) shall be submitted not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter.
 (2)FormThe report required under subsection (a) shall be submitted in an unclassified form, but may contain a classified annex.
 (c)Designation of personsThe President shall designate under section 104(a) any person listed in the report required under subsection (a) as responsible for significant activities undermining cybersecurity aimed against the United States Government or any United States private sector entities or persons.
 (d)WaiverThe President may waive, on a case-by-case basis, the designations required under subsection (c), if the President submits a written certification to the appropriate congressional committees that the waiver is important to the national security interests of the United States.
 404.Codification of sanctions with respect to North Korea and cybersecurityUnited States sanctions with respect to North Korea and cybersecurity provided for in Executive Order No. 13606 and Executive Order No. 13694, as in effect on the day before the date of the enactment of this Act, shall remain in effect until the date that is 30 days after the date on which the President submits to Congress the certification that the Government of North Korea, or individuals otherwise ordered or controlled, directly or indirectly, by the Government of North Korea are no longer engaged in the illicit activities described in Executive Order No. 13606 and Executive Order No. 13694, including actions in violation of United Nations Security Council Resolutions 1718, 1874, 2087, and 2094, commission of serious human rights abuses, and significant activities undermining cybersecurity aimed against the United States.
 405.Strategy to counter North Korean cyberterrorismNot later than 180 days after the date of the enactment of this Act, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes the President’s strategy to counter North Korea’s efforts to conduct significant activities undermining cybersecurity against the United States.
			406.Sense of Congress on trilateral cooperation between the United States, Republic of Korea, and Japan
 (a)In generalIt is the Sense of Congress that the President— (1)should seek to strengthen high-level trilateral mechanisms for discussion and coordination of policy toward the Democratic People's Republic of Korea between the Governments of the United States, the Government of the Republic of Korea, and the Government of Japan;
 (2)should ensure that the mechanisms specifically address the Democratic People's Republic of Korea’s nuclear, ballistic, and conventional weapons programs; its human rights record, and cybersecurity threats posed by the Democratic People's Republic of Korea;
 (3)should ensure that the parties meet on a regular basis and include representatives of the United States Department of State, United States Department of Defense, representatives of the United States intelligence communities, and their relevant counterparts in the Government of the Republic of Korea and the Government of Japan; and
 (4)should continue to brief relevant congressional committees regularly on the status of such discussions.
 (b)Relevant committeesRelevant committees referred to in subsection (a)(4) shall include— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Foreign Affairs of the House of Representatives; (3)the Committee on Armed Services of the Senate;
 (4)the Committee on Armed Services of the House of Representatives; (5)the Select Committee on Intelligence of the Senate; and
 (6)the Permanent Select Committee on Intelligence of the House of Representatives. 407.Rulemaking (a)In generalThe President is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of this Act (which may include regulatory exceptions), including under section 205 of the International Emergency Economic Powers Act (50 U.S.C. 1704).
 (b)Rule of constructionNothing in this Act, or in any amendment made by this Act, may be construed to limit the authority of the President to designate or sanction persons pursuant to an applicable Executive order or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
				
